Citation Nr: 0913205	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-11 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than March 3, 2005 
for the award of an initial 10 percent rating for scars of 
the fingertips of the long and ring fingers of the right 
hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1978, from February 1980 to June 1986, and from June 1986 to 
April 1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In that decision, the RO granted service 
connection for scars of the fingertips of the long and ring 
fingers of the right hand associated with service connected 
traumatic amputation of the distal 1 cm 3rd and 4th fingers.  
A 10 percent disability rating was granted, effective March 3 
2005.  The Veteran has appealed the effective date of award 
assigned.

The Veteran has alleged that the RO committed clear and 
unmistakable error (CUE) by failing to assign a separate 
rating for scars on each finger.  This matter is not before 
the Board and is REFERRED to the RO for further review.


FINDING OF FACT

The Veteran's claim for service connection for scars of the 
fingertips of the long and ring fingers of the right hand was 
likely sent to the RO on September 28, 2004.


CONCLUSION OF LAW

The criteria for an effective date of September 28, 2004 for 
the award of a 10 percent rating for scars of the fingertips 
of the long and ring fingers of the right hand have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.105, 3.155, 3.157, 3.400(o)(2) (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The effective date of an award of disability compensation to 
a Veteran will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year of separation from active service; otherwise, 
it will be the date of receipt of claim, or the date when 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

In general, "date of receipt" means the date on which a 
claim, information or evidence was received in VA.  38 C.F.R. 
§ 3.1(r).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  A "claim" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, the formal claim will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a).

A report of examination or hospitalization will be accepted 
as an informal claim for benefits under an existing law or 
for benefits under a liberalizing law or Department of 
Veterans Affairs issue, if the report relates to a disability 
which may establish entitlement.  38 C.F.R. § 3.157(a).

When there has not been a prior allowance or disallowance of 
compensation for the claimed disorder (i.e., service 
connection awarded, but disorder rated as noncompensable), VA 
records can not be accepted as an informal claim under 38 
C.F.R. § 3.157.  See Crawford v. Brown, 5 Vet. App. 33 35-36 
(1993); see also Lalonde v. West, 12 Vet. App. 377, 382 
(1999) (because the appellant had not been granted service 
connection for his anxiety disorder, the mere receipt of 
medical records cannot be construed as an informal claim); 
Kessel v. West, 13 Vet. App. 9, 23 (1999) (there has not been 
a prior allowance or disallowance of a claim for service 
connection for the claimed condition, and any examination 
reports could not be accepted as an informal claim).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of report of examination or 
hospitalization by Department of Veterans Affairs or 
uniformed services will be accepted as an informal claim for 
increased benefits or an informal claim to reopen.  The date 
of an outpatient or hospital examination at, or admission to, 
a VA hospital will be accepted as the date of receipt of the 
informal claim to reopen when a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment, or hospital admission.  38 C.F.R. § 
3.157(b)(1).

Evidence from a private physician or layperson can also 
constitute an informal claim for increase, but the date of 
receipt of such evidence will constitute date of claim, if 
the evidence is within the competence of those reporting it, 
and it shows a reasonable probability of an allowance.  38 
C.F.R. § 3.157(b)(2).

VA is required to identify and act on informal claims for 
benefits.  38 C.F.R.  § 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  In determining 
whether there was an earlier claim, the Board is required to 
determine all potential claims raised by the evidence, 
applying all relevant laws and regulations, regardless of 
whether the claim is specifically labeled as a claim for the 
benefit.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001).  However, an "informal claim must identify the 
benefit sought."  Id.  The Federal Circuit has elaborated 
that VA, "has a duty to fully and sympathetically develop 
the veteran's claim to its optimum in order to determine if 
an informal claim had been raised.  With respect to all pro 
se pleadings,...VA [must] give a sympathetic reading to the 
veteran's filings by determining all potential claims raised 
by the evidence, applying all relevant laws and 
regulations."  Szemraj v. Principi, 357 F. 3d 1370 (2004).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran argues that he originally filed his claim for 
service connection for scars of the fingertips of the long 
and ring fingers of the right hand September 28, 2004 via a 
memorandum sent from his representative to the New York RO, 
and that his service connection date should be September 28, 
2004, not March 3, 2005.  The Veteran included a copy of the 
September 28, 2004 memorandum with his March 3, 2005 claim 
and his notice of disagreement.

The Veteran states that the RO's assertion that his claim was 
not received prior to March 3, 2005 is not credible or 
reliable given that VA Central Office has conceded that many 
records have been lost by the New York RO.  Thus, because the 
RO failed to properly handle all records, the Veteran argues 
that the preponderance of the evidence is in his favor or at 
least in equipoise, and that the benefit of the doubt should 
be given to him and an effective date of September 2004 
should be granted.

The Board has considered the Veteran's arguments.  Therefore, 
giving the Veteran the benefit of the doubt, the Board finds 
that an effective date of September 28, 2004 is warranted.


The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

An effective date of September 28, 2004 is granted for 
service connection of scars of the fingertips of the long and 
ring fingers of the right hand.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


